     Case 19-21380       Doc 34     Filed 07/30/19 Entered 07/30/19 11:15:59            Desc Main
                                       Document Page 1 of 2

This order is SIGNED.


Dated: July 30, 2019
                                                  R. KIMBALL MOSIER
                                                 U.S. Bankruptcy Judge




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org

                              UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 IN RE:                                                 CASE NO: 19-21380
 BRANDON TROYE WISE                                     Chapter 13
                                                        Hon. R. KIMBALL MOSIER

                      Debtor                            Confirmation Hearing: July 23, 2019

                        ORDER CONTINUING CONFIRMATION HEARING
                      FOLLOWING CONTESTED CONFIRMATION HEARING

   A hearing on confirmation of the Chapter 13 plan came before this Court on July 23, 2019 10:00 am. The
Standing Chapter 13 Trustee appeared personally or by counsel and other parties, if any, made their appearances
on the record. Based on the representations of counsel and the Trustee, and having determined that all
requirements for confirmation have NOT been met, the Court hereby ORDERS:
   The hearing on confirmation is continued to September 10, 2019 at 10:00 AM.

   If the plan is not confirmed at the continued confirmation hearing, the case shall be dismissed.

                                       CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the foregoing Order Continuing
Confirmation Hearing was served upon all persons entitled to receive notice in this case via ECF notification
or by U.S. Mail to the following parties on July 23, 2019.
       Case 19-21380            Doc 34   Filed 07/30/19 Entered 07/30/19 11:15:59   Desc Main
                                            Document Page 2 of 2




BRIAN WURTZ, ECF NOTIFICATION

BRANDON TROYE WISE, 133 E STREET , HELPER, UT 84526


                                                           /S/ Samantha Phillips

                                DESIGNATION OF PARTIES TO BE SERVED
CHAPTER 13 TRUSTEE - ECF NOTIFICATION
BRANDON TROYE WISE, 133 E STREET , HELPER, UT 84526

BRIAN WURTZ, ECF Notification




Order Continuing Confirmation
Case No. 1921380
